Case 1:19-cv-00429-MSM-LDA Document 46 Filed 08/04/20 Page 1 of 9 PageID #: 762




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF RHODE ISLAND
 ____________________________________
 ANTONE SILVA,                           :
               Plaintiff,                :
                                         :
 v.                                      : C.A. No.: 1:19-cv-00429-MSM-LDA
                                         :
 STATE OF RHODE ISLAND, TOWN :
 OF TIVERTON, PATRICK W. JONES,:
 Individually and as Chief of Police for :
 The Tiverton Police Department,         :
 SERGEANT MICHAEL BARBOZA, :
 JOSHUA PELLETIER and RYAN               :
 HUBER, Town of Tiverton Police          :
 Officers, Individually and in their     :
 official capacity,                      :
               Defendants.               :
 ____________________________________:

    DEFENDANT, STATE OF RHODE ISLAND’S LOCAL RULE 56(a)(3)
 STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF ITS OBJECTION
 TO PLAINTIFF, ANTONE SILVA’S MOTION FOR SUMMARY JUDGMENT

       NOW COMES, the Defendant, State of Rhode Island (“State”), and, pursuant

 to Local Rule 56(a)(3) of the United States District Court for the District of Rhode

 Island, hereby submits the following Statement of Undisputed Facts in Response to

 Plaintiff, Antone Silva’s (“Plaintiff”) Motion for Summary Judgment.1 The State

 asserts that the following facts are undisputed in this matter, and necessitate the

 denial of the Plaintiff’s Motion for Summary Judgment as it pertains to the singular

 count of negligence against the State.2



 1 Because the Plaintiff did not file a Statement of Undisputed Facts, the State hereby
 files its own Statement of Undisputed Facts, rather than a Statement of Disputed
 Facts.
 2 As the State notes in its Memorandum of Law in support of its Response in

 Opposition to the Plaintiff’s Motion for Summary Judgment, it is not contesting its
Case 1:19-cv-00429-MSM-LDA Document 46 Filed 08/04/20 Page 2 of 9 PageID #: 763




                                 UNDISPUTED FACTS

    1. On April 14, 2018, the Plaintiff was arrested by Tiverton Police and was

        charged with domestic simple assault on his girlfriend, Darcie LaPointe. See

        Exhibit 1, attached hereto, Plaintiff’s Answers to State’s Interrogatories,

        Answer to Interrogatory No. 19.

    2. As a result of the April 14, 2018 arrest, a No-Contact Order (the “First No-

        Contact Order”) was issued against the Plaintiff. See Ex. 1, Answer to

        Interrogatory No. 19.

    3. On June 21, 2018, the underlying case regarding the First No-Contact Order

        was dismissed by the Newport County District Court. See Ex. 1, Answer to

        Interrogatory No. 19.

    4. Subsequently, on September 8, 2018, the Plaintiff was arrested by Defendant,

        Joshua Pelletier (“Officer Pelletier”) of the Tiverton Police at the Tiverton Twin

        River Casino for allegedly violating the First No-Contact Order. See Ex. 1,

        Answer to Interrogatory No. 3; see also Exhibit 2, attached hereto, Deposition

        Transcript of Sergeant Michael Barboza (“Sergeant Barboza”), at ps. 8:15-24 –

        9:1; 10:2-13; Exhibit 3, attached hereto, Deposition Transcript of Officer

        Pelletier, at p. 12:14-20.

    5. Upon making the arrest of the Plaintiff on September 8, 2018, Officer Pelletier

        did not speak with a member of the Tiverton Police Department and was not




 liability for the Plaintiff’s first arrest in September 2018. However, it is contesting its
 liability for the Plaintiff’s second arrest in December 2018.
                                             2
Case 1:19-cv-00429-MSM-LDA Document 46 Filed 08/04/20 Page 3 of 9 PageID #: 764




       advised that the First No-Contact Order for which he was arresting Plaintiff

       had been previously dismissed. See Ex. 3, at p. 13:20-24 – 14:1-6.

    6. As a result of the September 8, 2018 arrest, a second no-contact order was

       entered against the Plaintiff on September 10, 2018 (the “Second No-Contact

       Order”). See Exhibit 4, attached hereto, Deposition Transcript of Maureen

       Palazzo, at p. 26:20-24.

    7. The First No-Contact Order entered on April 14, 2018 was subsequently

       terminated on September 10, 2018. See Ex. 4, at p. 30:19-23.

    8. The Second No-Contact Order issued on September 10, 2018 was also

       terminated the same day. See Ex. 4, at p. 23:23-24 – 24:1-3.

    9. The Second No-Contact Order was marked by the Court as being accepted into

       BCI’s computerized criminal history system on September 11, 2018. See Ex. 4,

       at p. 24:5-8.

    10. Additionally, on September 10, 2018, an electronic J-LINKS notification

       update was sent to the Tiverton Police Department, notifying them of the

       dismissal of the Second No-Contact Order. See Ex. 4, at p. 24:16-22; see also

       Exhibit 5, attached hereto, Court Docket from Case No. 21-2018-01838;

       Exhibit 6, attached hereto, Deposition Transcript of Chief Patrick Jones

       (“Chief Jones”), at p. 49:14-23.

    11. J-LINKS is a court connect system that links the police department with the

       court system. See Ex. 6, at p. 12:19-21.




                                           3
Case 1:19-cv-00429-MSM-LDA Document 46 Filed 08/04/20 Page 4 of 9 PageID #: 765




    12. If a J-LINKS update is made to the court’s system regarding a protection order

       being removed and terminated, that information would be received by the

       prosecution officer of the respective police department. See Ex. 6, at p. 14:24 –

       15:1-13.

    13. It is undisputed that Sergeant Michael Barboza (“Sergeant Barboza”) is the

       prosecution officer for the Town of Tiverton. See Ex. 6, at p. 13:15-18; see also

       Ex. 2, at p. 6:9-20.

    14. Sergeant Barboza would be the individual who would be aware of the

       termination of a No-Contact Order for a Tiverton case as the prosecuting officer

       for Tiverton. See Ex. 6, at ps. 16:19-24; 17:1-3; 71:14-22.

    15. Sergeant Barboza was aware of the termination of the April 2018 No-Contact

       Order, along with the dismissal of the underlying case, on June 21, 2018. See

       Ex. 2, at p. 17:17-22; see also Ex. 6, at p. 15:9-13.

    16. Sergeant Barboza was also in court on September 10, 2018 and dismissed the

       Plaintiff’s second arrest from September 8, 2018, which was subsequently

       ordered to be dismissed by the Newport County District Court. See Ex. 2, at

       ps. 12:15-24; 13:1-12; 48:5-11.

    17. Sergeant Barboza testified at his deposition that after a case is dismissed, it is

       a custom and practice of the Tiverton Police Department to go back to the police

       department and enter information into the department’s computer system

       regarding such a dismissal by entering the arrest number and closing out the

       arrest. See Ex. 2, at p. 19:8-13.



                                            4
Case 1:19-cv-00429-MSM-LDA Document 46 Filed 08/04/20 Page 5 of 9 PageID #: 766




    18. Information regarding such a dismissal or the closing out of an arrest is

       available within the Tiverton Police Department’s computer system. See Ex.

       2, at p. 19:14-17; see also Ex. 6, at p. 47:17-22.

    19. On September 10, 2018, Sergeant Barboza testified that he returned to the

       Tiverton Police Station to enter the dismissal of the September 10, 2018 arrest

       matter that same day and closed out the arrest in the Tiverton Police

       Department’s system. See Ex. 2, at p. 56:4-12.

    20. Sergeant Barboza also testified that he spoke to the detectives regarding the

       dismissal, specifically indicating that the Plaintiff’s No-Contact Order from

       April 2018 was not active anymore. See Ex. 2, at p. 56:4-12.

    21. On September 10, 2018, Officer Pelletier himself was a detective in the

       Tiverton Police Department, and thus would likely have been told about the

       dismissal of the Plaintiff’s No-Contact Order by Sergeant Barboza. See Ex. 3,

       at p. 8:14-24 – 9:1-4.

    22. Just a few months later, on December 8, 2018, Officer Huber of the Tiverton

       Police Department went to the Plaintiff’s house due to a report of a breaking

       and entering. See Exhibit 7, attached hereto, Town’s Answers to Plaintiff’s

       Interrogatories, Answer to Interrogatory No. 15.

    23. Officer Pelletier, who ultimately prepared the December 2018 police report,

       indicated in said report for his December 10, 2018 narrative that “dispatch

       advised units that there was an active No Contact/Protection Order between

       Darcie Silva (Protected Party) and Antone Silva.” See Ex. 3, at p. 38:5-16. see



                                            5
Case 1:19-cv-00429-MSM-LDA Document 46 Filed 08/04/20 Page 6 of 9 PageID #: 767




       also Exhibit 8, attached hereto, Town’s Responses to Plaintiff’s Requests for

       Production of Documents, Response No. 14, at Bates Stamp No. Tiverton-RFP-

       000608.

    24. Officer Pelletier testified that, at the time of the Plaintiff’s arrest, he was not

       aware of the fact that this active no-contact order was the Second No-Contact

       Order that was previously dismissed by the Court, which was specifically a

       Tiverton case. See Ex. 3, at 39:7-17.

    25. Officer Pelletier also testified that ordinarily dispatch does not tell officers the

       city, town, or municipality from where an active No-Contact Order originates.

       See Ex. 3, at p. 39:18-24 – 40:1.

    26. Notwithstanding this statement, the Police Report, which Officer Pelletier

       himself authored, specifically notes that the active No-Contact Order upon

       which the Plaintiff’s December 2018 arrest was based was the Second No-

       Contact Order, a Tiverton case, and, as noted above, for which a J-LINKS

       electronic notification update was sent to the Tiverton Police Department on

       September 10, 2018. See Ex. 2, at p. 56:4-12; Ex. 3, at p. 34:9-18; Ex. 6, at p.

       49:14-23; Ex. 8, at Bates Stamp No. Tiverton-RFP-000633.

    27. Based upon the police report narrative authored by Officer Pelletier on

       December 8, 2018, on December 19, 2018, Sergeant Barboza signed an arrest

       warrant for the Plaintiff’s arrest for alleged violation of the Second No-Contact

       Order. See Ex. 2, at ps. 9:21-24 – 10:1.




                                             6
Case 1:19-cv-00429-MSM-LDA Document 46 Filed 08/04/20 Page 7 of 9 PageID #: 768




    28. Sergeant Barboza testified that once the warrant was left for his review and

       signature, he believed that the responding officers “followed all the steps. They

       called RONCO. RONCO confirmed…the protection order [was] active.” See Ex.

       2, at p. 66:10-12.

    29. Eleven (11) days elapsed between Officers Huber and Pelletier first learning of

       the existence of the active no-contact order and their subsequent drafting of

       the arrest warrant and its execution by Sergeant Barboza. See Ex. 2, at p. 9:21-

       24 – 10:1.

    30. Sergeant Barboza testified that he did not speak with any officers in the course

       of reviewing or presenting the warrant. See Ex. 2, at p. 28:21 – 29:4; 66:7-16,

       66:22-24 – 67:1-2.

    31. The information regarding the dismissal of the Second No-Contact Order was

       thus available in the Tiverton Police Department’s system at the time of the

       Plaintiff’s December 2018 arrest See Ex. 2, at p. 56:4-12.

    32. Based upon the police report from December 8, 2018, an arrest warrant was

       signed by Sergeant Barboza against the Plaintiff for alleged violation of a No-

       Contact Order. See Ex. 2, at p. 9:21-24 – 10:1.

    33. Subsequently, on December 28, 2018, the Plaintiff was arrested for an alleged

       violation of a No-Contact Order. See Ex. 1, Answer to Interrogatory No. 19.

    34. According to the Bureau of Criminal Identification’s own training manual

       instructions, anytime a police department calls BCI after-hours to verify the

       active state of a No-Contact Order, the police department is always instructed



                                           7
Case 1:19-cv-00429-MSM-LDA Document 46 Filed 08/04/20 Page 8 of 9 PageID #: 769




       to double-check this with the Courts to verify the accuracy of whether a No-

       Contact Order is active or not. See Exhibit 9, attached hereto, Deposition

       Transcript of Edward Troiano, at p. 17:18-24 – 18:1-3; 19:4-11; see also Exhibit

       10, attached hereto, BCI Training Instructions.

    35. Despite Officer Pelletier’s testimony that dispatch contacted “RONCO” at BCI

       on December 8, 2018 to confirm the active status of the Second No-Contact

       Order against the Plaintiff, it appears that dispatch did not contact the Courts

       at any time to confirm and double-check whether the Second No-Contact Order

       was active or not, as BCI would ordinarily instruct them to do. See Ex. 3, at p.

       38:5-16; 39:18-24 – 40:1.




                                           8
Case 1:19-cv-00429-MSM-LDA Document 46 Filed 08/04/20 Page 9 of 9 PageID #: 770




                                         Respectfully Submitted,
                                         Defendant,

                                         STATE OF RHODE ISLAND

                                         BY:

                                         PETER F. NERONHA
                                         ATTORNEY GENERAL

                                         /s/ Alexander D. Schultheis____
                                         Alexander D. Schultheis (#9534)
                                         Special Assistant Attorney General
                                         150 South Main Street
                                         Providence, RI 02903
                                         Tel: (401) 274-4400 Ext. 2021
                                         Fax: (401) 222-2995
                                         aschultheis@riag.ri.gov


                            CERTIFICATE OF SERVICE
        I hereby certify that on this the 4th day of August, 2020, I caused a copy of the
 within DEFENDANT, STATE OF RHODE ISLAND’S LOCAL RULE 56(a)(3)
 STATEMENT OF UNDISPUTED FACTS to be filed through the ECF System upon
 the following attorneys of record:

 Brian R. Cunha, Esq. (#4074)
 BRIAN CUNHA & ASSOCIATES, P.C.
 311 Pine Street
 Fall River, MA 02720
 Tel: (508) 675-9500
 Fax: (508_ 679-6360
 brian@briancunha.com

 Marc DeSisto, Esq. (#2757)
 Patrick K. Burns, Esq. (#10107)
 DeSisto Law, LLC
 60 Ship Street
 Providence, RI 02903
 Tel: (401) 272-4442
 marc@desistolaw.com
 pburns@desistolaw.com
                                                /s/ Alexander D. Schultheis



                                            9
